DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the response after final filed 5/25/2022 in which claims 1, 4, 6, and 8 were amended, claim 3 was cancelled, and claim 21 was added.
Claims 1, 2, and 4-21 are pending and presented for examination.
Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Kawaguchi (US 2010/0327345 and Kawaguchi hereinafter) discloses a semiconductor device (Figs. 1A-1C) comprising: a well region (104) within a substrate (Figs. 1A-1C; [0033]); a source region (112) and a drain region (113) arranged within the substrate on opposite sides of the well region (Figs. 1A-1C; [0033]); a gate electrode (122) arranged over the well region, comprising a bottom surface arranged below a topmost surface of the substrate, and extending between the source region and the drain region (Figs. 1A-1C; [0034]); a trench isolation structure (110) surrounding the source region, the drain region, and the gate electrode (Figs. 1A-1C; [0033]); and a gate dielectric (120) structure separating the gate electrode from the well region (Figs. 1A-1C; [0033]). Kawaguchi fails to expressly disclose wherein the gate dielectric structure comprises a central portion having a first thickness and a corner portion having a second thickness, and wherein the second thickness is greater than the first thickness (this is disclosed by Feudel US 2002/0048970), and wherein the second thickness is at least three times greater than the first thickness (not disclosed by the prior art).
As to claim 9: see paragraph 11 of the Office action mailed 3/25/2022.
As to claim 16: see paragraph 10 of the Office action mailed 12/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813